Citation Nr: 0710269	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-31 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran-appellant served on active duty from March 1943 
to September 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO).  In an August 2003 rating decision, the 
RO denied the veteran's claim of entitlement to a disability 
evaluation in excess of 50 percent for his service-connected 
post-traumatic stress disorder.  In the July 2004 statement 
of the case, the RO continued the denial of the claim for an 
increased rating for post-traumatic stress disorder and also 
denied a total rating based on individual unemployability due 
to service-connected disabilities.  The veteran ultimately 
perfected an appeal of those denials.  

Pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c), in 
March 2007, the motion of the veteran's representative to 
advance the veteran's case on the Board's docket was granted 
by a Deputy Vice Chairman of the Board.  The case is now 
ready for appellate review.  

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities is being remanded and is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

The veteran's post-traumatic stress disorder is manifested by 
sleep disturbance, flashbacks, persistent anger and 
irritability, difficulty in adapting to stressful 
circumstances (including work or work-like setting); an 
inability to establish and maintain effective relationships; 
near-continuous depression affecting the ability to function 
independently, appropriately and effectively; suicidal 
ideation and impaired impulse control.  Gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, memory loss 
for names of close relatives or his own name, and 
intermittent inability to perform basic minimal hygiene are 
not shown.


CONCLUSION OF LAW

The criteria for a disability evaluation of 70 percent, but 
no more, for post-traumatic stress disorder have been met or 
approximated.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§  3.159, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran a post-adjudication VCAA notice 
letter, dated in May 2006.  In the notice, the veteran was 
informed of the type of evidence needed to substantiate the 
claim for an increased rating, namely, evidence of the 
severity of the current disability.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records, or with his authorization VA 
would obtain any such records on his behalf.  He was also 
asked to submit evidence, which would include that in his 
possession, in support of his claim.  The notice included the 
general provision for the effective date of the claim.

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).  

To the extent that the VCAA notice was given after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  However, that procedural defect has been cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  That is, he had the opportunity to submit 
additional argument and evidence.  And the claims have been 
readjudicated following the content-complying notice, as 
evidenced by the supplemental statements of the case in 
September 2006.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service medical 
records, VA records, and private medical records.  In 
addition, the RO provided pertinent VA medical examinations 
in July 2003, and June 2006.  As there is no indication of 
the existence of additional evidence to substantiate the 
claim, no further assistance to the veteran in developing the 
facts pertinent to the issue is required to comply with the 
duty to assist under the VCAA.  

Analysis

The veteran is seeking an increased disability rating for his 
service-connected post-traumatic stress disorder which is 
currently evaluated as 50 percent disabling under Diagnostic 
Code 9411.  He asserts that he has only recently come to 
understand his post-traumatic stress disorder and its effects 
on his daily living because of the ongoing treatment that he 
has received at the Seattle Vet Center.  He alleges that his 
treatment records from the Vet Center document that because 
of his feelings of guilt and shame he is unable to sleep.  He 
notes further that although he sincerely wants to get a part-
time job to help support himself and his disabled daughter, 
he has been unable to do so because he can not be around 
people, and in fact, he can hardly leave his house due to his 
post-traumatic stress disorder.  He argues that the 
evaluation of his post-traumatic stress disorder should be 
increased accordingly.  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities (Schedule).  Ratings 
are based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life, 
including employment.  Evaluations are based upon a lack of 
usefulness in self-support.  38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In addition, the 
evaluation of the same disability under various diagnoses, 
and the evaluation of the same manifestations under different 
diagnoses, are to be avoided.  C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.2.

The Schedule directs that in evaluating the severity of 
mental disorders [including post-traumatic stress disorder] 
under the diagnostic criteria, consideration should be given 
to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  Ratings 
shall be based on all the evidence of record as it bears on 
social and industrial impairment rather than solely upon the 
examiner's assessment of the level of disability at the 
moment of the examination.  Although social impairment is 
crucial in determining the level of overall disability, an 
evaluation may not be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

As noted above, the veteran's post-traumatic stress disorder 
is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under Diagnostic Code 9411, a 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.

Historically, service connection was granted for 
"psychoneurosis, hysteria" in a September 1944 rating 
decision and evaluated as 10 percent disabling from the date 
of the veteran's separation from service in 1944.  A November 
1948 rating decision recharacterized the disability as 
"conversion reaction," and continued the 10 percent 
disability evaluation.  The veteran failed to report for a 
requested examination and his compensation benefits were 
discontinued, effective November 1953.  

In December 2000, the veteran attended a PTSD treatment group 
at the Seattle Vet Center in support of his son-in-law, a 
100 percent service-connected Vietnam combat veteran.  In the 
course of attending the group sessions, the veteran was 
identified as having had traumatic experiences in the Navy 
and referred for a VA post-traumatic stress disorder 
examination.  The veteran underwent VA psychiatric 
examination in November 2001.  The resulting diagnosis was 
post-traumatic stress disorder which was stated by the 
examiner to have subsumed the previous diagnosis of 
conversion reaction.  

Based upon these findings, on its own initiative, VA advanced 
the veteran's claim for an increased disability rating for 
his psychiatric disorder.  In a February 2002 rating 
decision, the RO established service connection for post-
traumatic stress disorder (previously rated as conversion 
reaction) and increased the disability evaluation from 0 
percent to 30 percent disabling, effective from October 2001.  

In March 2002, the veteran began both individual and group 
therapy as an outpatient on a weekly basis at the Seattle Vet 
Center for his post-traumatic stress disorder.  The record 
indicates that he continues to attend weekly therapy sessions 
to the present.

In June 2002, the veteran expressed disagreement with the 30 
percent rating assigned in the February 2002 rating decision.  
An October 2002 rating decision confirmed that rating.  In 
January 2003, the veteran stated that he would be satisfied 
with a 50 percent disability rating.  In a January 2003 
rating decision, the disability evaluation of the veteran's 
post-traumatic stress disorder was increased from a 
30 percent rating to a 50 percent rating, effective from 
October 2001.  

In June 2003, the veteran filed the current claim for an 
increased rating for his post-traumatic stress disorder.  As 
indicated above, pursuant to the development of his claim, he 
was afforded VA psychiatric examinations in July 2003 and 
January 2006.  

The Board has considered all of the evidence of record, and 
finds that Vet Center treatment records dated from March 
2002, and the reports of VA psychiatric examinations in July 
2003 and January 2006 provide an accurate reflection of the 
disability associated with the veteran's service-connected 
post-traumatic stress disorder.  

Vet Center treatment records document in great detail the 
veteran's individual and group therapy for his post-traumatic 
stress disorder on a weekly basis beginning March 2002.  The 
Board finds that this evidence presents the most profound 
level of pathology in the record.  Although the VA 
examination reports clearly document considerable pathology, 
the mental status examinations of the veteran did not reflect 
the level of severity that is demonstrated in the aforesaid 
outpatient records.  Based upon an overview of the record as 
a whole, the Board finds that the veteran's disability 
picture arising from post-traumatic stress disorder most 
nearly approximates the criteria for a 70 percent rating.  

The Vet Center treatment records show treatment of the 
veteran for what was most often described as "chronic and 
severe post-traumatic stress disorder with deepening 
depression."  These records show that the severity of the 
veteran's post-traumatic stress disorder continued to worsen 
throughout the treatment period.  Reflected in the reports of 
both individual and group treatment sessions conducted in 
June 2003 through July 2004, is the persistent notation of 
the veteran's thoughts of suicide, including the need to take 
the life of his disabled daughter because of the veteran's 
belief her care is his responsibility.  

In June 2003, the veteran expressed concern as to how to 
support his disabled daughter, complaining that he just did 
not want to leave the house, causing him to be anxious all of 
the time.  In September 2003, the veteran complained that he 
could not work, could not sleep, and could not be around 
people.  In April 2004, the veteran's nightmares were said to 
have increased.  In July 2004, although it was stated that 
the veteran did not have a specific plan for such actions, 
the veteran was noted to have contracted not to take his life 
or harm his daughter.  However, the examiner discussed the 
need to closely monitor the situation.  The Vet Center 
treatment records also reflect that the veteran continued to 
remain "very isolated" throughout because of his post-
traumatic stress disorder.  They also document the veteran's 
need for medications, including Zolpidem to help him sleep, 
as well as Venlafaxine and Prazosin for symptoms of 
depression.  On several occasions, the Vet Center Counselors 
provided estimates of the veteran's Global Assessment of 
Functioning (GAF).  For example, in June 2003, the GAF score 
was estimated to be at 35, while in July 2004, the GAF score 
was estimated by three separate treatment counselors to be no 
higher than 32.  

In the report of the July 2003 examination, the psychologist 
referenced the veteran's increased social isolation, symptoms 
of major depression, moderately severe social numbing, sleep 
disturbance and nightmares, as "evidence of an increase in 
symptoms since his last evaluation [in November 2001]."  
Following examination, the diagnoses on Axis I were post-
traumatic stress disorder, moderately severe to severe and 
major depressive disorder secondary to post-traumatic stress 
disorder, chronic knee pain, and family issues on an equal 
basis.  The examiner assigned a GAF score of 48, and opined 
that the effect of the veteran's psychological distress would 
have a "moderately severe impact on his employability."  

The veteran underwent his most recent VA psychiatric 
examination in June 2006.  Mental status examination produced 
relatively normal findings with the exception that affect was 
blunted and concentration was fair to poor.  The diagnoses on 
Axis I were post-traumatic stress disorder, and chronic and 
major depressive disorder.  The examining psychiatrist 
assigned a GAF score of 40.  In the examiner's opinion, the 
onset of the veteran's major depressive disorder occurred 
while the veteran was in the military.  The examiner opined 
that the veteran was intermittently unable to perform the 
activities of daily living because of apathy.  It was noted 
that he had difficulty establishing and maintaining work and 
social relationships, and difficulty understanding complex 
commands because of problems with concentration and 
attention.  Although the veteran appeared to pose no threat 
of persistent danger to himself or others, the examiner 
stated that his prognosis for improvement of his chronic 
mental health symptoms was probably fair to poor.  

First, the Board recognizes that in addition to service-
connected post-traumatic stress disorder, there is also a 
diagnosis of a major depressive disorder.  Although, the 
medical evidence is more than suggestive of a finding that 
the two disorders are related, no such determination has been 
made.  Regardless, the medical evidence in this case clearly 
does not parse the symptomatology of the nonservice-connected 
major depressive disorder from the symptomatology of the 
service connected post-traumatic stress disorder.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore, the 
symptomatology attributed to the veteran's psychiatric 
disability picture cannot be divided and must be considered, 
and evaluated, in its totality.

Secondly, it is noted that there are several GAF scores of 
record.  GAF is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., a depressed man avoids 
friends, neglects family, and is unable to work; a child 
frequently beats up other children, is defiant at home, and 
is failing at school).  GAF scores ranging from 41 to 50 
reflect serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  

In this analysis, it is noted that the veteran has been shown 
to present GAF's of 32 to 35 in the outpatient setting, and 
48 and 40 upon VA examinations.  In support of those 
assessments, it is noted that the veteran's level of 
symptomatology from post-traumatic stress disorder has been 
described in terms of chronic and severe social impairment 
and serious impairment of his ability to concentrate and 
perform activities at a functioning level.

This assessment, coupled with the veteran's recently 
documented inability to retain steady part-time employment or 
retain any friends [other than his children], clearly 
approximates the requisite difficulty in adapting to 
stressful circumstances (including work or work-like setting) 
leading to the inability to establish and maintain effective 
relationships.  By the same token, the medical record 
documents that depression, anger, and anxiety are major 
symptoms of the veteran's post-traumatic stress disorder.  
The record further documents that although medication has 
been used to control depression, his anxiety and depression 
levels have impaired his ability to concentrate which, in 
turn, has impaired his ability to perform at a functioning 
level.  This equates to the near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, that is an important mark of a 
70 percent disability evaluation.  Further, the veteran has 
reported both subjectively by history, and objectively upon 
examination, frequent suicidal and even homicidal ideation 
with his concern for his disabled child being his singular 
deterrent.  This documented symptomatology clearly equates to 
suicidal ideation and impaired impulse control noted in the 
rating schedule.  In that respect, although he has not 
manifested periods of violence, the veteran's long history of 
sleeplessness causing irritability, is well documented, and 
must be considered to be highly supportive of the 70 percent 
evaluation.  Finally, it must be noted that the veteran has 
had considerable difficulty with nightmares and intrusive 
thoughts.  This has led to the veteran's persistent need for 
weekly group and individual therapy sessions.  This behavior 
clearly equates to obsessional rituals which interfere with 
routine activities noted in the rating schedule.  Admittedly, 
there has not been documented illogical, obscure, or 
irrelevant speech, spatial disorientation, or neglect of 
personal appearance and hygiene.  As noted above, however, 
the veteran has clearly demonstrated the requisite 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, for a 70 percent 
evaluation.  

The Board further finds that a rating in excess of 70 percent 
is not warranted for post-traumatic stress disorder.  The 
veteran does not have the symptoms required for a 100 percent 
rating, such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, memory loss for names of 
close relatives or his own name, and intermittent inability 
to perform basic minimal hygiene.  Significantly, the 
veteran's thought processes and communications skills have 
been well-tested in the clinical, social and work settings 
and have been found to be adequate.  There are no complaints 
in the record of persistent delusions or hallucinations.  
There is no record of grossly inappropriate behavior, 
substantial memory loss, or any inability to perform basic 
minimal hygiene.  Memory impairment has not been consistently 
shown, and when it has been, it has not been shown to have 
been so severe so as to approximate the impairment of memory 
required for a rating in excess of 70 percent (e.g., the 
veteran has not been shown to have forgotten his name or the 
names of close relatives).  In sum, "total occupational and 
social impairment [emphasis added]" required for a 100 
percent schedular rating are not shown.  The preponderance of 
the evidence is clearly against the assignment of a schedular 
disability evaluation in excess of 70 percent for post-
traumatic stress disorder.  

Finally, the evidence does not reflect that the veteran's 
post-traumatic stress disorder has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  Hence 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
for assignment of an extra-schedular evaluation.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

A 70 percent rating for post-traumatic stress disorder is 
granted, subject to the regulatory provisions governing 
payment of monetary awards.


REMAND

In light of the grant of the 70 percent disability rating for 
post-traumatic stress disorder, the veteran now has a single 
disability that is 70 percent disabling.  See 38 C.F.R. 
§§ 4.16, 4.25 (2006).  Therefore, the issue of a total rating 
based on individual unemployability due to service-connected 
disabilities must be reconsidered.

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the veteran's 
claim for a total rating based on 
individual unemployability due to service-
connected disabilities.  If this benefit 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


